Citation Nr: 0601730	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for numbness and 
weakness of the right arm (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served in active duty from April 1969 to June 
1976.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2003 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
service connection for PTSD and numbness and weakness of the 
right arm (dominant).  Appeal to the Board was perfected as 
to both issues.

In April 2005, the veteran personally testified at a hearing 
before the undersigned Veterans Law Judge of the Board, 
sitting in Las Vegas, Nevada. The hearing transcript is of 
record.  In a statement dated the date of the hearing, the 
veteran withdrew his appeals for chloracne and peripheral 
neuropathy.  The RO has withdrawn those issues from the 
appeal; they are, therefore, not before the Board for 
consideration.

The Board finds that further evidentiary development is 
needed.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2005), are met.  The specific bases for remand are set 
forth below.

The primary basis for denial of service connection for 
numbness and weakness of the right arm (dominant) appears to 
have been that the veteran failed to show the existence of a 
current, chronic condition related to service.  The RO also 
noted that post-service records showed no sensory or motor 
deficits and a full, active range of motion in both upper 
extremities.  The primary basis for denial of service 
connection for PTSD appears to have been the lack of credible 
supporting evidence that an in-service stressor occurred.  
See February 2003 rating decision.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  To establish service connection 
for PTSD, there must be a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); a link between current symptoms 
and an in-service stressor as shown by medical evidence; and 
credible supporting evidence that the claimed stressor had 
occurred.  See 38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).  

The veteran contends that his right arm was injured and 
treated on board the U.S.S. Tutuila (Tutuila) in 1971, when a 
winch hauling in steel cable snapped, throwing him onto the 
deck.  See May 2002 statement in support of claim.  In April 
2005, the veteran testified that his arm feels numb and that 
he is unable to hold his grip for very long.  He reported 
going to physical therapy at the VA three times a week for 
about six months, but indicated that he does his own physical 
therapy at home now.  A May 2001 primary care note from the 
Las Vegas, Nevada, VA Medical Center (VAMC) indicates that 
the veteran complained of right arm numbness and was 
primarily diagnosed with thoracic outlet syndrome.  


As to his claim for PTSD, the veteran relates stressor 
incidents aboard both the U.S.S. America (America) and the 
Tutuila during his tour of duty in Vietnam.  Although he 
contends there were daily incidents that have contributed to 
his PTSD, he did testify as to two specific stressor 
incidents.  First, he reports recovering two downed pilots 
somewhere in the Tonkin Gulf during either late 1970 or early 
1971, while aboard the America.  Secondly, the veteran 
reports serving as a boat coxswain aboard the Tutuila and 
working on PBRs (river patrol boats).  He recalls an incident 
in May or June 1971, south of the Tutuila going towards Vung 
Tau, when a heavy fire fight broke out.  The veteran 
testified that air strikes by Huey Cobras and the 524th river 
division were called in with their PBRS and swift boats to 
help.  He testified that two men on his PBR were wounded and 
that one of the boats from the 524th was blown out of the 
water.  The veteran reported that his PBR picked up the two 
deceased and a few wounded and brought them back to the 
Tutuila.  

A remand is warranted for the following reasons.  First, 
further evidentiary development is required on multiple 
fronts.  It appears from the record that none of the 
veteran's service medical records, except his May 1976 
discharge examination report, were associated with the claims 
folder.  The record suggests that an effort was made to 
obtain the veteran's service medical records in conjunction 
with his original claim for service connection in July 1976.  
It does not appear that any records were recovered or that 
the attempt to recover them was renewed. The Board is of the 
opinion that another effort should be made to obtain the 
veteran's service medical records, as they will help in 
corroborating both the alleged injury to his right arm and 
the alleged stressors contributing to his PTSD.
 
Secondly, the RO should obtain medical records from a number 
of facilities.  During a special neuropsychiatric examination 
conducted in November 1977 at the VA Westside Hospital in 
Chicago, Illinois, the veteran indicated that he had received 
psychiatric treatment at various medical centers.  He 
reported receiving outpatient psychiatric treatment at 
Barbers Point Regional Medical Center in Hawaii from April 
1975 until his discharge from service in June 1976; 
outpatient neurological treatment once a week at Tripler Army 
Medical Center in Hawaii from February 1976 until his 
discharge, where he had an EEG and brain scan conducted; and 
outpatient psychiatric treatment once a month at McGraff 
Clinic in Palos Hills, Illinois, where he was under the care 
of a private physician, Dr. Voltiana.  The veteran was 
diagnosed with anxiety neurosis during the November 1977 
examination.  During the April 2005 hearing, the veteran 
testified that after service, his parents admitted him to 
Riveredge Psychiatric Hospital in Illinois, after which he 
received treatment at the VA Medical Center in Hines and Oak 
Park, Illinois.  He reports treatment at the San Francisco, 
California VAMC.  See March 2003 Notice of Disagreement 
(NOD).  There is no indication from the record that the RO 
attempted to obtain records from any of these facilities 
other than Oak Park (which indicated that it did not have any 
records for the veteran).  The Board notes that an attempt to 
obtain records from the Palos Community Hospital was 
unsuccessful, but also notes that this facility appears to 
differ from the McGraff Clinic as the veteran reported 
obtaining treatment there from Dr. Burser.  See June 2002 VA 
Form 21-4142(JF).  Obtaining the above-mentioned records is 
important because the veteran has a current PTSD diagnosis.  
The diagnosis, however, was rendered without corroboration of 
the veteran's accounting of alleged PTSD stressors.  

The Board acknowledges the veteran's statements regarding the 
experiences aboard the America and Tutuila that have 
contributed to his current diagnosis of PTSD.  The Board also 
acknowledges the three lay statements submitted in August 
2002, which detail the veteran's post-service personality 
change and the emotional problems he has suffered since 
returning from service.  The Board is of the opinion that 
fundamental fairness to the veteran requires an effort by VA 
to verify the veteran's accounting of stressors.  This effort 
is particularly important given the PTDS diagnosis, which was 
rendered without corroboration of the veteran's accounting of 
alleged PTSD stressors, and the absence of the veteran's 
service medical records.  

While this remand order is directed to the RO, the veteran 
also has a responsibility to cooperate with VA's efforts to 
help him develop his claim and to ultimately substantiate his 
claim with necessary evidence, as the failure to do so may 
result in a denial of his claim.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  Obtain the veteran's clinic records 
from the Las Vegas, Nevada VAMC since 
July 2002.

2.  Attempt to obtain the veteran's 
service medical records.  Document search 
efforts made and any determination that 
service medical records do not exist or 
are, for whatever reason, unavailable, 
and the reasons why.  Associate any such 
documents obtained with the claims 
folder.

3.  Ensure that all available VA medical 
records from the Edward Hines, Jr. VA 
Hospital; North Chicago VAMC; and San 
Francisco, California VAMC are obtained 
and associated with the claims folder.

4.  Attempt to obtain the veteran's 
medical records from the following 
facilities, from which the veteran 
indicates he has received treatment: (a) 
Barbers Point Regional Medical Center in 
Hawaii; (b) Tripler Army Medical Center 
in Hawaii; (c) Riveredge Hospital in 
Forest Park, Illinois; and (4) McGraff 
Clinic in Palos Hills, Illinois (under 
the care of private psychiatrist, Dr. 
Voltiana).

5.  Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in his written 
statements and his April 2005 testimony.  
If additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

6.  If the veteran's claimed PTSD 
stressors have been verified, schedule 
the veteran for a VA medical examination 
to determine: (a) whether the veteran now 
has PTSD or some other psychiatric 
disorder, if any; and (b) if so, whether 
PTSD or such other disorder is 
etiologically related to active duty.  
The veteran's claims folder should be 
made available to the VA medical 
examiner.  Any report(s) resulting from 
the examination, including the examiner's 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the veteran's claims folder.

7.  Schedule the veteran for an 
appropriate examination to (a) ascertain 
the nature and probable etiology of any 
current right arm disability, if any; and 
(b) if so, whether any such disability is 
etiologically related to active duty.  
The veteran's claims folder should be 
made available to the examiner.  Any 
report(s) resulting from the examination, 
including the examiner's report(s) 
interpreting diagnostic studies, if any, 
should be associated with the veteran's 
claims folder.

8.  After completion of the directives 
above, and following any further 
appropriate development, review the 
claims.  If the claims are denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC), and given an opportunity 
to respond, before the case is returned 
to the Board.

The directives in this remand order and any further 
adjudication by the RO must be completed consistent with both 
notification and assistance requirements of the VCAA, as 
amended, VA regulations implementing VCAA, and applicable 
legal precedent, including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In particular, all notification 
requirements specified in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must be met.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 
 
